DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance
Claims 1-11 and 14-15 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches that the 3-D images are compared A-scan per A-scan, i.e. the A-scan 11 at coordinate (x, z) in the volume represented by the first image 10 is obtained and the A-scan 21 at coordinate (x, z) in the volume represented by the second image 20 is obtained. Both A-scans 11, 21 are subvolumes of the volumes represented by the images 10, 20 and consist of a linear succession of voxels having coordinates (x, y, z), where x and z are constant (and identical for the subvolumes compared to each other) and where the main extension of the A-scans 11, 21, i. e. of the subvolumes, is in the y-direction, for example US publications 20170032522. However, the prior art of record fails to show the limitation of claims 1, 14, and 15, “a noise modeler for generating a noise model indicative of a spatial distribution of noise in each of the plurality of registered volumetric images; a marker generator for generating a plurality of references indicating 10feature positions of a subset of the plurality of detected image featuresfeature positions of a subset of the plurality of detected image features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/
Primary Examiner, Art Unit 2667